--------------------------------------------------------------------------------

Exhibit 10.28

BE RESOURCES INC.

STOCK OPTION AGREEMENT

          THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into
as of ___________ (the “Date of Grant”), by and between BE Resources Inc., a
Colorado corporation (the “Corporation”), and ___________ (the “Optionee”).

WITNESSETH:

          WHEREAS, on _________ , the Board of Directors determined that the
Optionee should receive an option to purchase shares of the Corporation’s Common
Stock pursuant to the Corporation’s Stock Option Plan (the “Plan”) in order to
provide the Optionee with an opportunity for investment in the Corporation and
additional incentive to pursue the success of the Corporation, said option to be
for the number of shares, at the price per share and on the terms set forth in
this Agreement; and

          WHEREAS, the Optionee desires to receive an option on the terms and
conditions set forth in this Agreement; and

          WHEREAS, the Optionee understands that any option granted pursuant to
this Agreement is subject to the terms of the Plan and Optionee acknowledges
receipt of a copy of the Plan, which is attached hereto and incorporated herein
by reference as Exhibit A.

          NOW, THEREFORE, the parties agree as follows:

1.           Grant of Option. The Corporation hereby grants to Optionee, as a
matter of separate agreement and not in lieu of cash payment for service, the
right and option (the “Option”) to purchase all or any part of an aggregate of
__________ shares (the “Options”), if and when vested as described below, of
reserved authorized and unissued no par value Common Stock of the Corporation
(the “Option Shares”) pursuant to the terms and conditions set forth in this
Agreement.

2.           Option Price. At any time when shares are to be purchased pursuant
to the Option, the purchase price for each Option Share shall be USD $___ (the
“Option Price”).

3.           Option Vesting. These Options vest immediately.

4.           Option Period.

  (a)

The Option period shall commence as of the Date of Grant and shall terminate
five years from the Date of Grant, unless terminated earlier as provided in this
Agreement.

        (b)

Any Option held by an Optionee at the time of his death, to the extent it is
otherwise exercisable, may be exercised by his estate, subject to any limitation
otherwise applicable to such Option, only within one year of his death.

        (c)

Except as otherwise set forth in the Plan, if an Optionee, for any reason other
than the Optionee’s death, ceases to be employed by, a consultant for, or a
director of, either the Corporation or a subsidiary of the Corporation, any
Option held by the Optionee at the time Optionee ceases to be an employee,
consultant or director may


--------------------------------------------------------------------------------

be exercised within 90-days after the date of such cessation, but only to the
extent that the Option was exercisable according to its terms on the date of
such cessation. After such 90-day period, any unexercised portion of an Option
shall expire.

5.           Exercise of Option.

  (a)

The Option may be exercised, in whole or in part, by delivering to the
Corporation:

          (i)

a Notice and Agreement of Exercise of Option, substantially in the form attached
hereto as Exhibit B, specifying the number of Option Shares with respect to
which the Option is exercised; and

          (ii)

full payment of the Option Price for such shares, in cash.

          (b)

Notwithstanding the foregoing, an Option may not be exercised in part unless the
purchase price of the Option Shares purchased is at least CAD $1,000.00.

          (c)

Promptly upon receipt of the Notice and Agreement of Exercise of Option and full
payment of the Option Price by the Optionee (including payment or provision for
payment of any applicable withholding or other tax), the Corporation shall
deliver to the Optionee a properly executed certificate or certificates
representing the Option Shares being purchased.

          (d)

As a condition to delivery of a certificate representing the Option Shares,
Optionee may be required to: (i) execute and deliver to the Corporation a Form
W-9 (United States Department of Treasury, Internal Revenue Service) providing a
taxpayer identification number and stating whether Optionee is subject to back-
up withholding; and/or (ii) execute any and all documents that may be required
under the laws of Canada, the United States, state blue sky laws, or by other
securities laws, regulations, or appropriate regulatory agencies. The
Corporation shall be entitled to require advance payment of any withholding
taxes by Optionee or shall withhold a number of shares equal to any required
withholding, at its sole option.

6.           Securities Laws Requirements.

  (a)

No Option Shares shall be issued unless and until, in the opinion of the
Corporation, any applicable registration requirements of the United States
Securities Act of 1933, any applicable listing requirements of any securities
exchange on which stock of the same class is listed, and any other requirements
of law or any regulatory bodies having jurisdiction over such issuance and
delivery have been fully complied with.

          (b)

Pursuant to the terms of the Notice and Agreement of Exercise of Option that
shall be delivered to the Corporation upon each exercise of the Option, the
Optionee shall acknowledge, represent, warrant and agree as follows:

          (i)

All Option Shares shall be acquired solely for the account of the Optionee for
investment purposes only and with no view to their resale or other distribution
of any kind; and

2

--------------------------------------------------------------------------------


  (ii)

No Option Share shall be sold or otherwise distributed in violation of the
Securities Act of 1933 or any other applicable securities laws.

          (c)

Optionee understands that the Corporation is under no obligation to register the
Option Shares under the Securities Act of 1933, as amended (the “Act”) and that
in the absence of any such registration, the Option Shares cannot be sold unless
they are sold pursuant to an exemption from registration under the Act. The
Optionee understands that in the absence of registration, the certificate
representing the Option Shares shall bear a legend restricting the underlying
shares from transfer in accordance with the Act. The Corporation is under no
obligation to comply, or to assist the Optionee in complying with any exemption
from such registration requirements, including supplying the Optionee with any
information necessary to permit routine sales of the Stock under Rule 144 of the
Securities and Exchange Commission. Optionee also understands that with respect
to Rule 144, routine sales of securities made in reliance upon such Rule can
only be made in limited amounts in accordance with the terms and conditions of
the Rule, and that in cases in which the Rule is inapplicable, compliance with
either Regulation A or another disclosure exemption under the Act will be
required. Thus, the Option Shares will have to be held indefinitely in the
absence of registration under the Act or an exemption from registration.

          (d)

The Optionee fully understands that the Option Shares have not been registered
under the Act and that they will be issued in reliance upon an exemption, which
is available only if Optionee acquires such shares for investment and not with a
view to distribution. Optionee is familiar with the phrase “acquired for
investment and not with a view to distribution” as it relates to the Act and the
special meaning given to such term in various releases of the Securities and
Exchange Commission.

7.           Transferability of Option. The Option shall not be transferable
except by will or the laws of descent and distribution, and any attempt to do so
shall void the Option.

8.           Adjustment. As set forth in the Plan, the aggregate number and kind
of shares available under the Plan and the exercise price therefor shall be
subject to adjustment by the Board in the event of a reclassification,
recapitalization, stock split, stock dividend, merger, consolidation,
combination or other change in the corporate structure of the Corporation
occurring after the date of grant of any Options.

9.           Privilege of Ownership. Optionee shall not have any of the rights
of a shareholder with respect to the shares covered by the Option except to the
extent that one or more certificates for such shares shall be delivered to him
upon exercise of the Option.

10.          Notices. Any notices required or permitted to be given under this
Agreement shall be in writing and shall be addressed to the party to be notified
as shown below:

  Corporation: BE Resources Inc.            _________________          
 _________________

3

--------------------------------------------------------------------------------


  Optionee: At the address listed below his name on the last page of this
Agreement.

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

11.           General Provisions. This instrument: (a) contains, along with the
Plan, the entire agreement among the parties, (b) may not be amended nor may any
rights hereunder be waived except by an instrument in writing signed by the
parties sought to be charged with such amendment or waiver, (c) shall be
constructed in accordance with, and governed by, the laws of the State of
Colorado, (d) shall be binding upon and shall inure to the benefit of the
parties and their respective personal representatives and assigns, except as
above set forth, (e) may be executed in several counterparts and by facsimile
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument, and (f) shall be subject to the
provisions of the Plan, which Plan provisions shall govern if they conflict with
any terms herein and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural as the identity of the parties
hereto may require. Capitalized terms in this Agreement that are not defined
shall have the meaning set forth in the Plan.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below, to be effective as of the date and year first above written.

    BE RESOURCES INC.                   Date:_______________ By:                
    OPTIONEE         Date: _______________ By:     Name:

4

--------------------------------------------------------------------------------

EXHIBIT A

BE Resources Inc. Stock Option Plan

--------------------------------------------------------------------------------

BE RESOURCES INC.

AMENDMENT AND RESTATEMENT OF

STOCK OPTION PLAN

ARTICLE I
PURPOSE AND SCOPE


1.1

The purpose of this Stock Option Plan is to provide a means whereby BE Resources
Inc., a Colorado corporation (the “Corporation”), may attract able persons to
remain in or to enter the employ of the Corporation or a Subsidiary of the
Corporation and to provide a means whereby those employees, officers, directors
and other individuals or entities upon whom the responsibilities of the
successful administration, management, planning, and/or organization of the
Corporation may rest, and whose present and potential contributions to the
welfare of the Corporation or a Subsidiary of the Corporation are of importance,
can acquire and maintain stock ownership, thereby strengthening their concern
for the long-term welfare of the Corporation. A further purpose of the Plan is
to provide such employees and individuals or entities with additional incentive
and reward opportunities designed to enhance the profitable growth of the
Corporation over the long term. Accordingly, the Plan provides for the grant of
Incentive Stock Options and Options which do not constitute Incentive Stock
Options or any combination of the foregoing.

    1.2

The terms and conditions set forth in this Plan are subject to the rules,
regulations and policies of the stock exchange on which the Common Shares may be
listed or quoted including, if listed on the TSX-V, the provisions of Policy 4.4
of the TSX-V.

ARTICLE II
DEFINITIONS


2.1

The following definitions shall be applicable during the term of the Plan unless
specifically modified by any paragraph:

      (i)

“Board” means the board of directors of the Corporation.

      (ii)

“CBCA” means the Colorado Business Corporations Act.

      (iii)

“Code” means the United States Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

      (iv)

“Common Shares” means the shares of common stock of the Corporation.

      (v)

“Corporate Change” means one of the following events:

1

--------------------------------------------------------------------------------


  (A)

the merger, arrangement, amalgamation, share exchange or other business
combination involving the Corporation in which the outstanding Common Shares are
converted into or exchanged for a different class of securities of the
Corporation, a class of securities of any other issuer (except a Subsidiary of
the Corporation), cash or other property other than a merger, arrangement,
amalgamation, share exchange or other business combination involving the
Corporation which would result in the voting shares of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the combined voting power of
the voting shares of the Corporation or such surviving entity outstanding
immediately after such merger, arrangement, amalgamation, share exchange or
other business combination involving the Corporation;

          (B)

the sale, lease or exchange of all or substantially all of the assets of the
Corporation to any other corporation or entity (except a Subsidiary of the
Corporation);

          (C)

the adoption by the shareholders of the Corporation of a resolution to liquidate
or dissolve the Corporation;

          (D)

the acquisition (other than acquisition pursuant to any other clause of this
definition) by any person or group of persons, of beneficial ownership of more
than fifty percent (50%) (based on voting power) of the Corporation’s
outstanding Common Shares; or

          (E)

as a result of or in connection with a contested election of directors, the
persons who were directors of the Corporation before such election shall cease
to constitute a majority of the Board.

          (vi)

“Eligible Recipient” means any Employees, Directors and Consultants (as defined
in Policy 4.4 of the TSX-V, as the same may be amended from time to time) of the
Corporation or its Subsidiaries.

          (vii)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

          (viii)

“Fair Market Value” means, as of any specified date, the closing price of the
Common Shares on the TSX-V (or, if the Common Shares are not listed on such
exchange, such other stock exchange on which the Common Shares are then listed
or quoted) on the trading day immediately preceding that date, or if no prices
are reported on that date, on the last preceding date on which such prices of
the Common Shares are so reported. If the Common Shares are not then listed on
any stock exchange but is traded over the counter at the time determination of
Fair Market Value is required to be made hereunder, the Fair Market Value shall
be deemed to be equal to the average between the reported high and low sales
prices of Common Shares on the last preceding date on which Common Shares were
publicly traded. If the Common Shares are not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of Fair Market Value shall be made by the Board in such manner as it deems
appropriate (in the case of Incentive Stock Options, such determination will be
made in good-faith as required by Section 422(c)(1) of the Code and may be based
on the advice of an independent investment banker or appraiser recognized to be
expert in making such valuations).

2

--------------------------------------------------------------------------------


  (ix)

“Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code.

        (x)

“Option” means an option granted under Section 7 of the Plan and includes both
Incentive Stock Options to purchase Common Shares and Options which do not
constitute Incentive Stock Options to purchase Common Shares.

        (xi)

“Option Agreement” means a written agreement between the Corporation and an
Optionee with respect to an Option.

        (xii)

“Optionee” means an Eligible Recipient who has been granted an Option.

        (xiii)

“Plan” means this Stock Option Plan.

        (xiv)

“Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations of the
Securities and Exchange Commission under the Exchange Act, as such rule is
currently in effect or as hereafter modified or amended.

        (xv)

“Subsidiary” has the meaning ascribed thereto by the Securities Act (Ontario),
except that solely with respect to the issuance of Incentive Stock Options, the
term “Subsidiary” shall have the same meaning as the term “subsidiary
corporation” as defined in Section 424(f) of the Code.

        (xvi)

“TSX-V” means the TSX Venture Exchange.

ARTICLE III
LIMITATIONS


3.1

If the Common Shares are listed on the TSX-V, the following limitations shall
apply:

      (a)

Options for the purchase of no more than 5% of the issued and outstanding Common
Shares, determined at the date that an Option is granted, may be granted in the
aggregate to any one individual in any twelve month period;

      (b)

Options for the purchase of no more than 2% of the issued and outstanding Common
Shares, determined at the date that an Option is granted, may be granted in the
aggregate to any one Consultant (as defined in Policy 4.4 of the TSX-V, as the
same may be amended from time to time) in any twelve month period;

      (c)

Options for the purchase of no more than 2% of the issued and outstanding Common
Shares determined at the date that an Option is granted, may be granted in the
aggregate to all persons providing Investor Relations Activities (as defined in
Policy 1.1 of the TSX-V, as the same may be amended from time to time) in any
twelve month period; and

3

--------------------------------------------------------------------------------


(d)

Disinterested shareholder approval will be required for any reduction in the
exercise price of Options granted to an Optionee who is an Insider (as defined
in Policy 1.1 of the TSX-V, as the same may be amended from time to time) of the
Corporation at the time of the proposed amendment.

      3.2

If the Common Shares are listed on the TSX-V, unless disinterested shareholder
approval of the Plan is obtained as required by the TSX-V:

      (a)

the number of Common Shares reserved for issuance under Options granted to
Insiders (as defined in Policy 1.1 of the TSX-V, as the same may be amended from
time to time) shall not in the aggregate exceed 10% of the issued and
outstanding Common Shares, determined at the date that an Option is granted; and

      (b)

the Corporation shall not grant to Insiders (as defined in Policy 1.1 of the
TSX-V, as the same may be amended from time to time), within a twelve month
period, Options for the purchase of Common Shares exceeding in the aggregate 10%
of the issued and outstanding Common Shares, determined at the date that an
Option is granted.

ARTICLE IV
ADMINISTRATION


4.1

Administration of Plan by Board. The Plan shall be administered by the Board or
by a committee (“Committee”) of the Board established by the Board for that
purpose.

      4.2

Powers. Subject to the terms of the Plan and the rules, regulations and policies
of the stock exchange on which the Common Shares may be listed or quoted, the
Board or Committee shall have the power:

      (i)

to determine those Eligible Recipients that should be granted an Option;

      (ii)

to determine when such Option should be granted;

      (iii)

to determine the type of Option grant (Incentive Stock Options or Options that
do not constitute Incentive Stock Options);

      (iv)

to determine the number of Options that should be granted and the exercise price
of Common Shares; and

      (v)

the exercise period and vesting provisions applicable to Options granted.

In making such determinations, the Board may take into account the nature of the
services rendered by these individuals, their present and potential contribution
to the success of the Corporation or a Subsidiary of the Corporation, and such
other factors as the Board in its discretion shall deem relevant. If the Common
Shares are listed on the TSX-V, for Options to Employees, Consultants and
Management Company Employees (as each such term is defined in Policy 4.4 of the
TSX-V, as the same may be amended from time to time), the Corporation must
represent that the Optionee is a bona fide Employee, Consultant or Management
Company Employee, as the case may be.

4

--------------------------------------------------------------------------------


4.3

Additional Powers. The Board shall have such additional powers as are delegated
to it by the other provisions of the Plan. Subject to the express provisions of
the Plan, the Board is authorized in its sole discretion, to construe and
interpret the Plan and the respective agreements executed thereunder, to
prescribe such rules and regulations relating to the Plan as it may deem
advisable to carry out the Plan, and to determine the terms, restrictions and
provisions of each Option grant, including such terms, restrictions and
provisions as shall be requisite in the judgment of the Board to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Board may
correct any defect or supply any omission or reconcile any inconsistency in any
agreement relating to an Option grant in the manner and to the extent it shall
deem expedient to carry it into effect. The determination of the Board on the
matters referred to in this Section 4 shall be conclusive.

   4.4

Compliance with Law. Any Option granted under the Plan shall be subject to the
requirement that, if at any time counsel to the Corporation shall determine that
the listing, registration or qualification of the Common Shares subject to such
Option upon any stock exchange or under any law or regulation of any
jurisdiction, or the consent or approval of any stock exchange or any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the grant or exercise of such Option or the issuance or
purchase of Common Shares thereunder, such Option may not be accepted or
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained on conditions
acceptable to the Board or the Committee. Nothing herein shall be deemed to
require the Corporation to apply for or to obtain such listing, registration,
qualification, consent or approval.

  

Without limiting the generality of the foregoing, unless a registration
statement relating to the Common Shares covered by an Option issued in favour of
an Optionee resident in the United States of America has been filed with the
United States Securities and Exchange Commission and is effective on the date of
exercise, the exercise of the Option by such Optionee will be contingent upon
receipt from the Optionee of a representation in writing satisfactory to the
Corporation that at the time of such exercise it is the Optionee’s then
intention to acquire the Common Shares being purchased for investment and not
for resale or other distribution thereof to the public in the United States of
America.

  

The Corporation may in its discretion inscribe a legend on any share
certificates issued pursuant to the exercise of an Option. The issuance of
Common Shares upon the exercise of the Option shall be subject to all applicable
laws, rules and regulations and Common Shares shall not be issued except upon
the approval of proper government agencies or stock exchanges as may be
required. Provided, however, the Option shall not be exercisable if at any date
of exercise, it is the opinion of counsel for the Corporation that registration
of the said Common Shares under the Securities Act of 1933 or other applicable
statute or regulation is required and the Option shall again become exercisable
only if the Corporation elects to and thereafter effects a registration of the
Common Shares subject to the Option under the Securities Act of 1933 or other
applicable statute or regulation within the relevant period. If the Option may
not be exercised, the Corporation shall return to the Optionee, without interest
or deduction, any funds received by it in connection with the proposed exercise
of the Option.

5

--------------------------------------------------------------------------------


4.5

Compliance With Code §162(m). In the event the Corporation or a Subsidiary of
the Corporation becomes a “publicly-held corporation” as defined in Section
162(m)(2) of the Code, the Corporation may establish a committee of outside
directors meeting the requirements of Code § 162(m) to (i) approve the grant of
Options which might reasonably be anticipated to result in the payment of
employee remuneration that would otherwise exceed the limit on employee
remuneration deductible for income tax purposes by the Corporation pursuant to
Code §162(m) and (ii) administer the Plan. In such event, the powers reserved to
the Board in the Plan shall be exercised by such committee. In addition, Options
under the Plan shall be granted only upon satisfaction of the conditions to such
grants provided pursuant to Code §162(m) and any Treasury Regulations
promulgated thereunder.

ARTICLE V
SHARES SUBJECT TO THE PLAN


5.1

Limits to Number of Common Shares. The maximum number of Common Shares which may
be reserved and set aside for issue under the Plan shall not exceed 10,000,000,
provided that the Board shall have the right, from time to time, to increase
such maximum number subject to the approval of the shareholders of the
Corporation. The Corporation shall at all times reserve a sufficient number of
Common Shares to meet the requirements of the Plan. Shares shall be deemed to
have been issued under the Plan only to the extent actually issued and delivered
pursuant to exercise of an Option. To the extent that an Option expires
unexercised or is cancelled, any Common Shares subject to such Option shall
again be available for the grant of an Option. The aggregate number of Common
Shares which may be issued under the Plan shall be subject to adjustment in the
same manner as provided in Section 8 of the Plan with respect to Common Shares
subject to Options then outstanding.

ARTICLE VI
INCENTIVE STOCK OPTION ELIGIBILITY


6.1

An Incentive Stock Option granted pursuant to the Plan may be granted only to an
individual who, at the time of grant, is an employee (within the meaning of the
Code) of the Corporation or a Subsidiary of the Corporation.

    6.2

No Incentive Stock Option may be granted hereunder more than 5 years from the
date the Plan is adopted by the Board without further shareholder approval as
required by the Code.

ARTICLE VII
STOCK OPTIONS/GRANTS


7.1

Stock Option Agreement. Each Option shall be evidenced by an Option Agreement
executed by the Corporation which shall contain such terms and conditions not
inconsistent with the terms of the Plan as may be approved by the Board.

    7.2

Option Period. Options shall not be granted for a term exceeding five years.

    7.3

Vesting of Options. Options granted hereunder shall vest at such times and under
such conditions as determined by the Board or Committee, as applicable, provided
that if the Common Shares are listed on the TSX-V, the Options shall vest in
accordance with the rules and policies of the TSX-V in effect from time to time
provided that if the options are issued to persons performing Investor Relations
Activities, they must vest in stages over 12 months with no more than
one-quarter (1/4) of the options vesting in any three month period. An Option
may not be exercised for fractional shares.

6

--------------------------------------------------------------------------------


7.4

Special Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined at the time the respective Incentive Stock Option
is granted) of Common Shares with respect to which Incentive Stock Options are
exercisable for the first time by an individual during any calendar year under
the Plan and any other plan adopted by the Corporation (and any Subsidiary of
the Corporation) exceeds One Hundred Thousand U.S. Dollars (U.S.$100,000)
(within the meaning of Section 422 of the Code), such excess Incentive Stock
Options shall be treated as Options which do not constitute Incentive Stock
Options. The Board shall determine, in accordance with applicable provisions of
the Code, Treasury Regulations and other administrative pronouncements, which of
an Optionee’s Incentive Stock Options will not constitute Incentive Stock
Options because of such limitation and shall notify the Optionee of such
determination as soon as practicable after such determination. No Incentive
Stock Option shall be granted to an individual if, at the time the Option is
granted, such individual owns shares to which are attached more than ten percent
(10%) of the total combined voting power of all classes of shares of the
Corporation or of a Subsidiary of the Corporation, within the meaning of Section
422(b)(6) of the Code, unless (i) at the time such Option is granted the Option
price is at least one hundred ten percent (110%) of the Fair Market Value of the
Common Shares subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant.

   7.5

Option Price. The exercise price of Common Shares issued under each Option shall
be determined by the Board and shall in no event be less than the Fair Market
Value of Common Shares subject to the Option on the date the Option is granted,
except that for Incentive Stock Options, the price shall be one hundred ten
percent (110%) of the Fair Market Value in the case of any person or entity who
owns shares to which are attached more than ten percent (10%) of the total
combined voting power of all classes of shares of the Corporation or of a
Subsidiary of the Corporation.

   7.6

Options and Rights in Substitution for Stock Options Made by Other
Corporations.  Options may be granted under the Plan from time to time in
substitution for stock options held by employees of corporations who become, or
who became prior to the effective date of the Plan, employees of the Corporation
or of any Subsidiary of the Corporation as a result of a merger or consolidation
of the employing corporation with the Corporation or such Subsidiary of the
Corporation, or the acquisition by the Corporation or a Subsidiary of the
Corporation of all or a portion of the assets of the employing corporation, or
the acquisition by the Corporation or a Subsidiary of the Corporation of shares
of the employing corporation with the result that such employing corporation
becomes a Subsidiary of the Corporation.

7

--------------------------------------------------------------------------------

ARTICLE VIII
ADJUSTMENTS IN THE EVENT OF CERTAIN CHANGES
IN CAPITAL STRUCTURE


8.1

The aggregate number and kind of shares available under the Plan and the
exercise price therefor shall be subject to adjustment by the Board in the event
of a reclassification, recapitalization, stock split, stock dividend, merger,
consolidation, combination or other change in the corporate structure of the
Corporation occurring after the date of grant of any Options.

   

In the event of a Corporate Change, the Board shall either at the time Options
are granted, or at any time thereafter, have the authority to take such actions
as it deems advisable, including, without limitation (a) the right to accelerate
in whole or in part the exercisability of Options, (b) to require the mandatory
surrender of outstanding Options in exchange for cash for the bargain element
the Optionee would have realized upon the occurrence of the Corporate Change, if
any, or (c) provide that upon exercise of the Option, the Optionee will be
entitled to purchase other securities or property. Nothing herein shall obligate
the Board to take any action upon a Corporate Change.

    8.2

The existence of the Plan and the Option grants made hereunder shall not affect
in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize any adjustment, reorganization or other change
in the capital structure of the Corporation or a Subsidiary of the Corporation
or their business, any merger or consolidation of the Corporation or a
Subsidiary of the Corporation, any issue of debt or equity securities having any
priority or preference with respect to or affecting Common Shares or the rights
thereof, the dissolution or liquidation of the Corporation or a Subsidiary of
the Corporation, or any sale, lease, exchange or other disposition of all or any
part of their assets or business or any other corporate act or proceeding.

ARTICLE IX
AMENDMENT OR TERMINATION OF THE PLAN


9.1

The Board may at any time, subject, if the Common Shares are listed on the
TSX-V, to the approval of the TSX-V, and the rules, regulations and policies of
such other stock exchange on which the Common Shares may be listed or quoted,
amend, suspend or terminate this Plan, or any portion thereof, provided that no
change in any Option grant previously made may be made which would impair the
rights of the Optionee thereunder without the consent of the affected Optionee.

ARTICLE X
OTHER

10.1

No Right to an Option. Neither the adoption of the Plan nor any action of the
Board or Committee shall be deemed to give an employee any right to be granted
an Option to purchase Common Shares or to any other rights hereunder except as
expressly approved by the Board or Committee.

8

--------------------------------------------------------------------------------


10.2

No Employment Rights Conferred. Nothing contained in the Plan or in any Option
made hereunder shall (i) confer upon any employee any right with respect to
continuation of employment with the Corporation or Subsidiary of the
Corporation, or (ii) interfere in any way with the right of the Corporation or
Subsidiary of the Corporation to terminate his or her employment at any time.

   10.3

Other Laws; Withholding. The Corporation shall not be obligated to issue any
Common Shares pursuant to any Option made under the Plan at any time if, in the
opinion of legal counsel for the Corporation, there is no exemption from the
prospectus or registration requirements of applicable laws, rules or regulations
available for the issuance and sale of such shares. No fractional Common Shares
shall be delivered, nor shall any cash in lieu of fractional shares be paid. The
Corporation shall have the right to deduct in connection with an Option any
taxes required by law to be withheld and to require any payments necessary to
enable it to satisfy its withholding obligations. The Board may permit the
holder of an Option to elect to surrender, or authorize the Corporation to
withhold Common Shares (valued at their Fair Market Value on the date of
surrender or withholding of such shares) in satisfaction of the Corporation’s
withholding obligation, subject to such restrictions as the Board deems
necessary to satisfy the requirements of Rule 16b-3.

   10.4

No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Corporation or Subsidiary of the Corporation from
taking any corporate action which is deemed by the Corporation or Subsidiary of
the Corporation to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Option granted under the
Plan. No employee, beneficiary or other person shall have any claim against the
Corporation or Subsidiary of the Corporation as a result of such action.

   10.5

Restrictions on Transfer and Assignment. An Option shall not be transferable or
assignable otherwise than by will or the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionee only by such Optionee
or the Optionee’s guardian or legal representative.

   10.6

Effect of Termination of Employment or Death. Subject to the immediately
following paragraph, if any Optionee who is a service provider shall cease to be
a service provider for the Corporation or a Subsidiary of the Corporation for
any reason (whether or not for cause), the Optionee may, but only within a
period of ninety days following such cessation, but in no event after the expiry
of the Optionee’s Option, exercise the Optionee’s Option. Notwithstanding the
foregoing, if the Common Shares are listed on the TSX-V and if an Optionee
engaged in Investor Relations Activities (as defined in Policy 1.1 of the TSX-V,
as the same may be amended from time to time) ceases to be a service provider
for the Corporation or a Subsidiary of the Corporation, the Optionee may, but
only within a period of thirty days following such cessation, but in no event
after the expiry of the Optionee’s Option, exercise the Optionee’s Option. For
the purposes of the Plan, the date on which a service provider ceases to be a
service provider shall be deemed to be the date notice of termination is
actually given, without regard to any notice period applicable under contract or
at law.

  

In the event of the death of an Optionee during the currency of the Optionee’s
Option, the Option theretofore granted to the Optionee shall be exercisable
within, but only within, the period of one year following the Optionee’s death,
but in no event after the expiry of the Optionee’s death.

9

--------------------------------------------------------------------------------


10.7

Rule 16b-3. It is intended that the Plan and any grant of an Option made to a
person subject to Section 16 of the Exchange Act meet all of the requirements of
Rule 16b-3. If any provisions of the Plan or any such Option would disqualify
the Plan or such Option hereunder, or would otherwise not comply with Rule
16b-3, such provision or Option shall be construed or deemed amended to conform
to Rule 16b 3.

   10.8

Governing Law. The Plan shall by construed in accordance with the laws of the
State of Colorado without regard to principles of conflicts of laws.

ADOPTED BY THE BOARD OF DIRECTORS OF BE RESOURCES INC. AS OF DECEMBER 7, 2007
AND APPROVED BY THE SHAREHOLDERS OF BE RESOURCES INC. AS OF DECEMBER 7, 2007,
AND AMENDED BY THE BOARD OF DIRECTORS OF BE RESOURCES INC. AS OF AUGUST 7, 2008
AND APRIL 23, 2010 AND APPROVED BY THE SHAREHOLDERS OF BE RESOURCES INC. ON JUNE
7, 2010, AND AMENDED BY THE BOARD OF DIRECTORS OF BE RESOURCES INC. AS OF [ ]
AND APPROVED BY THE SHAREHOLDERS OF BE RESOURCES INC. ON JULY 6, 2011.

10

--------------------------------------------------------------------------------

EXHIBIT B

BE RESOURCES INC.

NOTICE AND AGREEMENT OF EXERCISE OF OPTION

     I hereby exercise my Option (as set forth in the Stock Option Agreement) to
acquire shares of BE Resources Inc. as to ______ shares of BE Resources Inc.
Common Stock (the “Option Shares”).

     Enclosed is the payment required to exercise my Option.

     I understand that no Option Shares will be issued unless and until, in the
opinion of BE Resources Inc. (the “Corporation”), any applicable registration
requirements of the United States Securities Act of 1933, as amended, and any
applicable listing requirements of any securities exchange on which stock of the
same class is then listed, and any other requirements of law or any regulatory
bodies having jurisdiction over such issuance and delivery, shall have been
fully complied with. I hereby acknowledge, represent, warrant and agree, to and
with the Corporation as follows:

  a.

The Option Shares I am purchasing are being acquired for my own account for
investment purposes only and no other person (except, if I am married, my
spouse) will own any interest therein.

        b.

I will not sell or dispose of my Option Shares in violation of the Securities
Act of 1933, as amended, or any other applicable securities law.

        c.

I will report all sales of Option Shares to the Corporation in writing on a form
prescribed by the Corporation.

        d.

I understand that the Corporation may be required to pay withholding tax to
government taxing authorities on the exercise of my Option, and that if
required, I will pay the amount of any withholding tax to the Corporation along
with the exercise price of the Option.

        e.

I agree that the Corporation may, without liability for its good faith actions,
place legend restrictions upon any certificates representing my Option Shares
and issue “stop transfer” instructions requiring compliance with applicable
securities laws and the terms of my Stock Option Agreement, if required by
applicable law.

        f.

I may be required to execute and deliver to the Corporation certain documents
that may be required under the laws of Canada, the United States, state blue sky
laws, or by other securities laws, regulations or appropriate regulatory
agencies.

     The number of Option Shares specified above are to be issued in the
following registration:

          Date             (Print Your Full Name)   Signature            
(Optional -Print Full Name     of Spouse if you wish joint     registration.)  
Address

B-1

--------------------------------------------------------------------------------